Opinion filed September 26, 2013




                                        In The


        Eleventh Court of Appeals
                                      __________

                              No. 11-13-00035-CV
                                  __________

           M&M ELEVATOR COMPANY, LTD., Appellant

                                           V.

   ELIAZAR TREVINO, JR., INDIVIDUALLY AND AS NEXT
  FRIEND OF ELIAZAR TREVINO, III, LAILYANA TREVINO,
             AND URIJAH TREVINO, Appellee


                    On Appeal from the 244th District Court
                                   Ector County, Texas
                         Trial Court Cause No. C-128,532



                     MEMORANDUM OPINION
      M&M Elevator Company, Ltd., is the appellant in this appeal. It has filed an
unopposed motion to dismiss the appeal pursuant to TEX. R. APP. P. 42.1(a)(1). In
the motion, Appellant states, “The parties have reached an agreement to settle and
compromise the issues between them.” Appellant asks this court to dismiss the
appeal. Therefore, in accordance with Appellant’s request, we dismiss the appeal.
      The motion to dismiss is granted, and the appeal is dismissed.


                                                   PER CURIAM


September 26, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                        2